  Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 1 of 12 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

                                                  §
 LONGHORN HD LLC.,                                §
                                                  §    Case No.
                             Plaintiff,           §
                                                  §    JURY TRIAL DEMANDED
            v.                                    §
                                                  §
 NETSCOUT SYSTEMS, INC.,                          §
                                                  §
                             Defendant.           §
                                                  §



                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Longhorn HD LLC. (“LHD” or “Plaintiff”) for its Complaint against Defendant

NetScout Systems, Inc. (“NetScout” or “Defendant”) alleges as follows:

                                          THE PARTIES

       1.         LHD is a limited liability company organized and existing under the laws of the

State of Texas, with its principal place of business located at 203 East Travis Street, Marshall,

Texas 75670.

       2.         Upon information and belief, Defendant NetScout Systems, Inc. is corporation

organized under the laws of the state of Delaware with a regular and established place of business

in this judicial district at 915 Guardians Way, Allen, TX 75013. Upon information and belief,

NetScout does business in Texas and in the Eastern District of Texas, directly or through

intermediaries.
  Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 2 of 12 PageID #: 2




                                          JURISDICTION

        3.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

        4.      This Court has personal jurisdiction over Defendant. Defendant regularly conducts

business and has committed acts of patent infringement and/or has induced acts of patent

infringement by others in this Judicial District and/or has contributed to patent infringement by

others in this Judicial District, the State of Texas, and elsewhere in the United States.

        5.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 because,

among other things, Defendant is a defendant not resident in the United States, and thus may be

sued in any judicial district pursuant to 28 U.S.C. § 1391(c)(3).

        6.      Defendant is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and Judicial District,

including (a) at least part of its past infringing activities, (b) regularly doing or soliciting business

in Texas, and/or (c) engaging in persistent conduct and/or deriving substantial revenue from goods

and services provided to customers in Texas.

                                        PATENTS-IN-SUIT

        7.      On October 11, 2005, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 6,954,790 (the “’790 Patent”) entitled “Network-Based Mobile

Workgroup System.”          A true and correct copy of the ’790 Patent is available at

http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=6954790.

        8.      On August 21, 2007, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,260,846 (the “’846 Patent”) entitled “Intrusion Detection System.”




                                                   2
    Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 3 of 12 PageID #: 3




A     true    and      correct    copy      of     the     ’846     Patent     is    available      at

http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=7260846.

       9.      LHD is the sole and exclusive owner of all right, title, and interest in the’790 Patent

and the ’846 Patent, (collectively, the “Patents-in-Suit”), and holds the exclusive right to take all

actions necessary to enforce its rights to the Patents-in-Suit, including the filing of this patent

infringement lawsuit. LHD also has the right to recover all damages for past, present, and future

infringement of the Patents-in-Suit and to seek injunctive relief as appropriate under the law.

                                  FACTUAL ALLEGATIONS

       10.     The Patents-in-Suit generally cover systems and methods for computer and network

security.

       11.     The ’790 Patent generally relates to technology for mobile workgroups’ VPN and

firewall systems. The technology further implements these mappings as the basis for secure

gateways. The technology described in the ’790 Patent was developed by Jan Forslӧw at

Interactive People Unplugged AB. By way of example, this technology is implemented today in

VPNs that allow for mobile participation, further implementing network firewalls and gateways

that allow for the VPNs to share resources with mobile devices.

       12.     The ’846 Patent generally relates to technology for intrusion detection systems.

The technology described in the ’846 Patent was developed by Christopher Day at Steelcloud, Inc.

By way of example, this technology is implemented today in intrusion detection systems (“IDS”)

and intrusion prevention systems (“IPS”) that utilize machine-learning techniques to detect and

prevent intrusions.

       13.     NetScout has infringed and is continuing to infringe one or more of the Patents-in-

Suit by making, using, selling, offering to sell, and/or importing, and by actively inducing others




                                                 3
  Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 4 of 12 PageID #: 4




to make, use, sell, offer to sell, and/or importing, products that include security gateways, routers,

control system security appliance, clouds, and components and software that provide or utilize

firewall, VPN, IPSec, DNS, IDS/IPS, mobile security, and threat protection, as well as network-

based mobile workgroup systems. Such products include at least the Arbor Threat Analytics, Arbor

Edge Defense, Adaptive Services Intelligence, ATLAS Intelligence Feed, nGenius Packet Flow

System, Packet Flow eXtender, nGeniusONE, and nGeniusPULSE products and associated

software which utilize functionality that infringes the Patents-in-Suit (“Accused Products”).

                                           COUNT I
                                (Infringement of the ’790 Patent)

       14.     Paragraphs 1 through 13 are incorporated by reference as if fully set forth herein.

       15.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’790 Patent.

       16.     Defendant has and continues to directly infringe the ’790 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’790 Patent. Such products include at least the

nGeniusONE and nGeniusPULSE products and associated software.

       17.     For example, Defendant has and continues to directly infringe at least claim 1 of

the ’790 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include gateway devices that provide mobile user workgroups. The infringing

systems include a network-based mobile workgroup system comprising a plurality of mobile client

nodes, each mobile client node providing an interface for user interaction by a mobile user, for

example, nGeniusONE and nGeniusPULSE products running on mobile devices, including but not

limited to Android devices.



                                                  4
     Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 5 of 12 PageID #: 5




                                                                                                   1



          18.     The Accused Products include a plurality of mobile service router nodes, each

mobile service router node providing a mobile Virtual Private Network (VPN), or the functional

equivalent thereof, to the mobile client nodes spanning multiple router hops and sites. Upon

information and belief, the Accused Products further include a network address identifier (NAI)

with which a user of a mobile client is uniquely identified to the mobile VPN system, for example,

a device Media Access Control (“MAC”) address.

          19.     Additionally, the Accused Products include a set of firewall filters and route

policies with which the workgroup is protected. Additionally, the mobile VPN provides each

mobile client secure data access to the VPN and provides secure data access to each mobile client

from within the mobile VPN, wherein a point of attachment of any mobile client node to the mobile

VPN may change without affecting that mobile client node’s participation in the mobile VPN.

          20.     Defendant has and continues to indirectly infringe one or more claims of the ’790

Patent by knowingly and intentionally inducing others, including NetScout customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,



1
    https://www.netscout.com/product/npoint.


                                                  5
  Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 6 of 12 PageID #: 6




offering to sell, selling and/or importing into the United States products that include infringing

technology, such as NetScout client for mobile devices.

        21.     Defendant, with knowledge that these products, or the use thereof, infringe the ’790

Patent at least as of the date of this Complaint, knowingly and intentionally induced, and continues

to knowingly and intentionally induce, direct infringement of the ’790 Patent by providing these

products to end users for use in an infringing manner.

        22.     Defendant induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’790 Patent, but while remaining willfully blind to the

infringement.

        23.     LHD has suffered damages as a result of Defendant’s direct and indirect

infringement of the ’790 Patent in an amount to be proved at trial.

        24.     LHD has suffered, and will continue to suffer, irreparable harm as a result of

Defendant’s infringement of the ’790 Patent, for which there is no adequate remedy at law, unless

Defendant’s infringement is enjoined by this Court.

                                           COUNT II
                                 (Infringement of the ’846 Patent)

        25.     Paragraphs 1 through 13 are incorporated by reference as if fully set forth herein.

        26.     LHD has not licensed or otherwise authorized Defendant to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’846 Patent.

        27.     Defendant has and continues to directly infringe the ’846 Patent, either literally or

under the doctrine of equivalents, without authority and in violation of 35 U.S.C. § 271, by making,

using, offering to sell, selling, and/or importing into the United States products that satisfy each

and every limitation of one or more claims of the ’846 Patent. Such products include intrusion



                                                   6
  Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 7 of 12 PageID #: 7




detection systems and intrusion prevention systems including the NetScout Arbor Threat

Analytics, Arbor Edge Defense, Adaptive Services Intelligence, ATLAS Intelligence Feed,

nGenius Packet Flow System, Packet Flow eXtender.

       28.     For example, Defendant has and continues to directly infringe at least claim 7 of

the ’846 Patent by making, using, offering to sell, selling, and/or importing into the United States

products that include systems that practice the claimed method alone, or in combination with other

NetScout products or services.

       29.     The Accused Products are systems that perform an intrusion detection method

comprising the steps of monitoring network traffic passing across a network communications path.

For example, the nGenius Packet Flow System monitors network traffic. Additionally, upon

information and belief, the nGenius Packet Flow System performs network traffic parsing:




                                                 7
     Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 8 of 12 PageID #: 8




                                                                                                 2



          30.     Additionally, upon information and belief, the Accused Products store individual

components of said network packets in a database and construct multi-dimensional vectors from

at least two of said stored individual components and applying at least one multi-variate analysis

to said constructed multi-dimensional vectors, said at least one multi-variate analysis producing a

corresponding output set. Additionally, the Accused Products establish a correlation between

individual output sets based upon a selected metric to identify anomalous behavior.



2
    https://www.netscout.com/product/ngenius-5000-series-packet-flow-switch.


                                                    8
     Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 9 of 12 PageID #: 9




                                                                      3




3
    https://www.netscout.com/product/arbor-threat-analytics.


                                                     9
 Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 10 of 12 PageID #: 10




        31.     The Accused Products classify the anomalous behavior as an event selected from

the group consisting of a network fault, a change in network performance, and a network attack.

        32.     Defendant has and continues to indirectly infringe one or more claims of the ’846

Patent by knowingly and intentionally inducing others, including NetScout customers and end-

users, to directly infringe, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling and/or importing into the United States products that include infringing

technology, such as IDS and IPS systems.

        33.     Defendant, with knowledge that these products, or the use thereof, infringe the ’846

Patent at least as of the date of this Complaint, knowingly and intentionally induced, and continues

to knowingly and intentionally induce, direct infringement of the ’846 Patent by providing these

products to end users for use in an infringing manner.

        34.     Defendant induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’846 Patent, but while remaining willfully blind to the

infringement.

        35.     LHD has suffered damages as a result of Defendant’s direct and indirect

infringement of the ’846 Patent in an amount to be proved at trial.

        36.     LHD has suffered, and will continue to suffer, irreparable harm as a result of

Defendant’s infringement of the ’846 Patent, for which there is no adequate remedy at law, unless

Defendant’s infringement is enjoined by this Court.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury for all issues so triable.




                                                   10
 Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 11 of 12 PageID #: 11




                                     PRAYER FOR RELIEF

         WHEREFORE, LHD prays for relief against Defendant as follows:

       a.      Entry of judgment declaring that Defendant has directly and/or indirectly infringed

one or more claims of each of the Patents-in-Suit;

       b.      An order pursuant to 35 U.S.C. § 283 permanently enjoining Defendant, its

officers, agents, servants, employees, attorneys, and those persons in active concert or

participation with it, from further acts of infringement of the Patents-in-Suit;

       c.      An order awarding damages sufficient to compensate LHD for Defendant’s

infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, together with

interest and costs;

       d.      Entry of judgment declaring that this case is exceptional and awarding LHD its

costs and reasonable attorney fees under 35 U.S.C. § 285; and,

       e.      Such other and further relief as the Court deems just and proper.



Dated: November 5, 2020                        Respectfully submitted,

                                                /s/ Vincent J. Rubino, III
                                               Alfred R. Fabricant
                                               NY Bar No. 2219392
                                               Email: afabricant@fabricantllp.com
                                               Peter Lambrianakos
                                               NY Bar No. 2894392
                                               Email: plambrianakos@fabricantllp.com
                                               Vincent J. Rubino, III
                                               NY Bar No. 4557435
                                               Email: vrubino@fabricantllp.com
                                               FABRICANT LLP
                                               230 Park Avenue, 3rd Floor W.
                                               New York, NY 10169
                                               Telephone: (212) 257-5797
                                               Facsimile: (212) 257-5796




                                                 11
Case 2:20-cv-00349-JRG Document 1 Filed 11/05/20 Page 12 of 12 PageID #: 12




                                  John Andrew Rubino
                                  NY Bar No. 5020797
                                  Email: jarubino@rubinoip.com
                                  RUBINO LAW LLC
                                  830 Morris Turnpike
                                  Short Hills, NJ, 07078
                                  Telephone: (973) 535-0920
                                  Facsimile (973) 535-0921

                                  Justin Kurt Truelove
                                  Texas Bar No. 24013653
                                  Email: kurt@truelovelawfirm.com
                                  TRUELOVE LAW FIRM, PLLC
                                  100 West Houston
                                  Marshall, Texas 75670
                                  Telephone: (903) 938-8321
                                  Facsimile: (903) 215-8510

                                  ATTORNEYS FOR PLAINTIFF
                                  LONGHORN HD LLC.




                                    12
